     CASE 0:19-cv-01248-JNE-DTS Document 1-1 Filed 05/10/19 Page 1 of 2
                                                                      ATTACHMENT 1


   STATE OF MINNESOTA                                                           DISTRICT COURT
   COUNTY OF LESUEUR                                                 FIRST JUDICIAL DISTRICT
                                                                Case Type Indicator: Employment


   Dustin Johnson,

                  Plaintiff,
                                                                        SUMMONS
          v.

   Covia Holdings Corporation,
   Also Known As Unimin Corporation,

                 Defendant

SUMMONS IS DIRECTED TO: Covia Holdings Corporation
                        l010 Dale St. N.
                        St. Paul, MN 55117-5603

         1.    YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiff's Complaint against you is attached to this swnmons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this summons.
                                     (.




       2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You
must give or mail to the person who signed this summons a written response called an Answer
within 20 days of the date on which you received this Summons. You must send a copy of your
Answer to the person who signed this summons located at:
       Jean Brandl
       Brandl Law, LLC
       310 4th Avenue South, Suite 5010
       Minneapolis, MN 55415

        3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response to
the Plaintiffs Complaint. In your Answer you must state whether you agree or disagree with each
paragraph of the Complaint. If you believe the Plaintiff should not be given everything asked for
in the Complaint, you must say so in your Answer.

        4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED TIDS SUMMONS.
If you do not Answer within 20 days, you will lose this case. You will not get to tell your side of
    CASE 0:19-cv-01248-JNE-DTS Document 1-1 Filed 05/10/19 Page 2 of 2




the story, and the Court may decide against you and award the Plaintiff everything asked for in the
complaint. If you do not want to contest the claims stated in the complaint, you do not need to
respond. A default judgment can then be entered against you for the relief requested in the
complaint.


        5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have information about places where you can get lega1
assistance. Even if you cannot get legal help, you must still provide a written Answer to
protect your rights or you may Jose the case.


        6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be ordered
to participate in an alternative dispute resolution process under Rule 114 of the MiMesota General
Rules of Practice. You must still send your written response to the Complaint even if you expect
to use alternative means of resolving this dispute.


                                             BRANDL LAW, LLC


Dated: April 12, 2019·                      Isl Jean M Brandl
                                            Jean M. Brandl, #0387260
                                            310 4th Avenue South, Suite 50 I 0
                                            MiMeapolis, MN 55415
                                            P: (612) 206-3773
                                            F: (612) 206-3773
                                            jean@brandllaw.com
                                            Attorney for Plaintiff




                                                2
